DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 11/07/2022. Claims 2 and 11 were previously canceled; with this amendment, claims 3 and 10 are also canceled, and new claims 19-20 have been added. Claims 1, 4-9, and 12-20 are currently pending and are presented for examination.
Response to Amendment/Arguments
The amendment filed 11/07/2022 has been entered and applicant's arguments filed 11/07/2022 have been fully considered.
On pages 6-7 of the remarks, applicant has argued that the independent claims should not be rejected under 35 U.S.C. § 103. Specifically, applicant has argued that the “limited disclosure of Koravadi of an ‘exit area’ cannot reasonably be construed to correspond to Applicant’s claimed canceling of measures based on a certain radius.”
The examiner respectfully disagrees, because Koravadi does teach the claimed feature “wherein the measures in the subject transportation vehicle are cancelled in response to the subject transportation vehicle having traveled the predefined distance from the extent of the particular odor nuisance.” See at least Koravadi ¶¶ 12-13, which disclose that “If the vehicle travels the same route multiple times and if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location and automatically close or shut off the external air circulation function before the vehicle arrives at the patch or segment… After passing the patch or route segment associated with a bad odor the HVAC controller can automatically revert back to the original user setting… Optionally, the system may learn an exit area where an occupant of the vehicle may actuate a second user input (such as actuating a different input or button or actuating the same input a second time), whereby the system learns a location at which it is safe to re-open the external air intake.” This disclosure teaches that a patch of bad odor can be defined such that the vehicle starts the countermeasures when entering the patch and cancels the countermeasures when exiting the patch, which reads on the claim limitation. Therefore, the rejections of the independent claims under 35 U.S.C. § 103 have been maintained.
On pages 7-8 of the remarks, applicant has further argued that dependent claims 7, 15, and 19-20 are not taught by the prior art. The examiner agrees, and the rejections of these claims under 35 U.S.C. § 103 have been withdrawn accordingly.
Claim Objections
Claims 7 and 19-20 are objected to because of the following informalities:
In claim 7, the recitations of “the predetermined distance,” “first predetermined distance,” “second predetermined distance,” and “third predetermined distance” should be changed to “the predefined distance,” “first predefined distance,” “second predefined distance,” and “third predefined distance,” respectively.
In claims 19-20, each recitation of “the first predetermined distance” should be changed to “the first predefined distance.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is “an apparatus for: collecting swarm data… ascertaining, from the collected swarm data, respective locations of each odor nuisance… ascertaining an extent of each odor nuisance… and initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance… checking plausibility of the locations of each odor nuisance” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 27: “at least the following operations are carried out, wherein in the following example both the ascertaining and the processing of the swarm data and the execution of the measures in the subject transportation vehicle can be carried out by control center, for example, a back end computer, or all the operations can be carried out by a suitable controller in a subject transportation vehicle”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (US 2018/0334013 A1) in view of MacNeille et al. (US 2016/0280160 A1), hereinafter MacNeille, and further in view of Hattori et al. (JP 2016-137818 A), hereinafter Hattori.

With respect to claim 1, Koravadi teaches implementing a method for detecting a plurality of odor nuisances along a route of a subject transportation vehicle (10, see at least: Koravadi ¶ 10 and Fig. 1) and for predictively initiating and canceling measures for preventing the penetration of the odorants of the plurality of odor nuisances into the subject transportation vehicle during travel (shut off or close the air intake for the external air circulation or ventilation function of the HVAC system, see at least: Koravadi ¶ 10; The controller, responsive to determining that the sensed odor is no longer above the threshold odor level, may return the HVAC system to the settings it was at before the bad odor was determined, such as by actuating the external air intake actuator to open the external air intake, see at least: Koravadi ¶ 6), the method comprising:
an apparatus (odor sensor 14, see at least: Koravadi ¶ 11) for: collecting data in the surrounding area of the route of the subject transportation vehicle, the data relating to one or more odor nuisances detected (e.g., the output of the odor sensor is indicative of an odor above a threshold level, see at least: Koravadi ¶ 11);
ascertaining, from the collected data, respective locations of each odor nuisance detected (if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location, see at least: Koravadi ¶ 12);
ascertaining an extent of each odor nuisance around the respective location of each odor nuisance (areas associated with bad odors… the controller determines that the sensed odor is above the threshold odor level, see at least: Koravadi ¶¶ 5-6; the patch or route segment associated with a bad odor, see at least: Koravadi ¶ 12); and
initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance while taking into account the extent of the particular odor nuisance along a future portion of the route, wherein the measures are implemented at a predefined distance from the extent of the particular odor nuisance (If the HVAC controller is operating in its external air circulation mode and the odor sensor senses a bad odor from the environment (as determined via processing of an output of the odor sensor and determining that the output is indicative of an odor above a threshold level), the HVAC controller can immediately switch to the internal air recirculation mode so that it prevents the odor to enter in to the cabin, see at least: Koravadi ¶ 11; automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: Koravadi ¶ 12; when the vehicle is approaching that location, the system knows to shut off the external air intake. The system may shut off the external air intake a predetermined distance before the location at which the input was actuated, such as one mile before or half a mile before the vehicle arrives at that location, so that the external air intake is closed before the bad odors can enter the vehicle, see at least: Koravadi ¶ 13),
wherein the measures in the subject transportation vehicle are cancelled in response to the subject transportation vehicle having traveled the predefined distance from the extent of the particular odor nuisance (“If the vehicle travels the same route multiple times and if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location and automatically close or shut off the external air circulation function before the vehicle arrives at the patch or segment… After passing the patch or route segment associated with a bad odor the HVAC controller can automatically revert back to the original user setting… Optionally, the system may learn an exit area where an occupant of the vehicle may actuate a second user input (such as actuating a different input or button or actuating the same input a second time), whereby the system learns a location at which it is safe to re-open the external air intake.” See at least Koravadi ¶¶ 12-13).
Koravadi fails to teach the following features. However, these features are taught by MacNeille: a non-transitory, computer readable medium (see at least: MacNeille ¶ 14), wherein the collected data is swarm data from a plurality of swarm transportation vehicles in the surrounding area of the route of the subject transportation vehicle (particulate data 178 information received from vehicle 102-A and 102-B (collectively vehicles 102), see at least: MacNeille ¶ 29), the swarm data relating to one or more odor nuisances detected by each swarm transportation vehicle (particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: MacNeille ¶ 4; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: MacNeille ¶ 25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koravadi with the aforementioned features of MacNeille in order to expand the quantity of odor nuisance information available to the subject transportation vehicle for use. This would allow the subject transportation vehicle to determine areas of bad odor in areas which have not been previously traveled and could increase the accuracy of odor area determination.
The combination of Koravadi in view of MacNeille fails to teach the following feature. However, this feature is taught by Hattori: wherein areas of dense traffic are identified as locations of odor nuisance (The traffic congestion status (traffic information), the weather information, and the atmospheric information are acquired by, for example, the center 40 and reflected in the odor map of the storage unit 43; see at least: Hattori ¶ 72. For example, traffic congestion occurs around the shopping center (SC), the R station, and the S station, and the exhaust gas concentration (detected by the outside air state detection unit 22) is rising. Therefore, the contamination index of the vehicles (104, 105, 107 to 109) traveling near the SC and R stations is indicated by ●; see at least: Hattori ¶ 68. The magnitude relationship of the contamination index of these symbols is ○ ⟨ ■ ⟨ ●; see at least: Hattori ¶ 65 and FIG. 5 reproduced below).

    PNG
    media_image1.png
    793
    512
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi and MacNeille with the aforementioned feature of Hattori in order to identify areas of high gas exhaust concentration when mapping the pollution index for an area (see at least Hattori ¶ 68).

With respect to claim 4, the combination of Koravadi, MacNeille, and Hattori teaches the non-transitory, computer readable medium of claim 1. Additionally, MacNeille teaches wherein, between ascertaining of the respective locations of each odor nuisance and initiating the measures, a determination is made whether to initiate the measure, and the determination is based on the external temperature of the surroundings of the subject transportation vehicle and/or the climate in the transportation vehicle (The ambient air temperature may also be received by the particulate application 176 from the vehicle 102 climate control system, and when the temperature is below a pre-determined level, the particulate application 176 may be configured to turn on the vehicle 102 cabin air blower set to provide heated air instead of opening the window. See at least: MacNeille ¶ 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi and Hattori with the aforementioned additional feature of MacNeille so that the vehicle cabin temperature remains at a comfortable level for the occupants).

With respect to claim 5, the combination of Koravadi, MacNeille, and Hattori teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches wherein the measures include informing the driver and/or activating a recirculation air mode of a ventilation system of the transportation vehicle (automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: Koravadi ¶ 12).

With respect to claim 6, the combination of Koravadi, MacNeille, and Hattori teaches the non-transitory, computer readable medium of claim 1. Additionally, MacNeille teaches wherein the swarm data of a particular swarm transportation vehicle comprises at least the speed of the particular swarm transportation vehicle (location and time metadata descriptive of where and when the particulate data 178 was captured, see at least: MacNeille ¶ 69; As some possibilities, the particulate application 176 may receive information including factors such as steering angle, wheel speed, anti-lock brake activation, ambient temperature, vehicle accelerations, brake activation, brake torque, brake pressure, traction control activation, as some possibilities, see at least: MacNeille ¶ 53), data about odor nuisance in the surroundings of the particular swarm transportation vehicle, GPS data of the particular swarm transportation vehicle (see at least: MacNeille ¶ 31) and route information of the particular swarm transportation vehicle (e.g., road surface information, see at least: MacNeille ¶ 49; particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: MacNeille ¶ 4; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178, see at least: MacNeille ¶ 25).

With respect to claim 8, the combination of Koravadi, MacNeille, and Hattori teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches whereas the initiation of measures in the subject transportation vehicle when approaching the location of a particular odor nuisance is performed in the subject transportation vehicle (see at least: Koravadi ¶ 13). MacNeille teaches wherein collecting of swarm data, and ascertaining respective of locations of each odor nuisance are performed in a control center separate from the subject transportation vehicle (remote telematics server 162, see at least: MacNeille ¶ 28).

With respect to claim 9, Koravadi teaches a method for detecting a plurality of odor nuisances along a route of a subject transportation vehicle (10, see at least: Koravadi ¶ 10 and Fig. 1) and for predictively initiating and canceling measures for preventing penetration of odorants of the plurality of odor nuisances into the subject transportation vehicle during travel (shut off or close the air intake for the external air circulation or ventilation function of the HVAC system, see at least: Koravadi ¶ 10; The controller, responsive to determining that the sensed odor is no longer above the threshold odor level, may return the HVAC system to the settings it was at before the bad odor was determined, such as by actuating the external air intake actuator to open the external air intake, see at least: Koravadi ¶ 6), the method comprising:
collecting data in a surrounding area of the route of the subject transportation vehicle, the data relating to one or more odor nuisances detected (e.g., the output of the odor sensor is indicative of an odor above a threshold level, see at least: Koravadi ¶ 11);
ascertaining, from the collected data, respective locations of each odor nuisance detected (if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location, see at least: Koravadi ¶ 12);
ascertaining an extent of each odor nuisance around the respective location of each odor nuisance (areas associated with bad odors… the controller determines that the sensed odor is above the threshold odor level, see at least: Koravadi ¶¶ 5-6; the patch or route segment associated with a bad odor, see at least: Koravadi ¶ 12); and
initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance while taking into account the extent of the particular odor nuisance along a future portion of the route, wherein the measures are implemented at a predefined distance from the extent of the particular odor nuisance (If the HVAC controller is operating in its external air circulation mode and the odor sensor senses a bad odor from the environment (as determined via processing of an output of the odor sensor and determining that the output is indicative of an odor above a threshold level), the HVAC controller can immediately switch to the internal air recirculation mode so that it prevents the odor to enter in to the cabin, see at least: Koravadi ¶ 11; automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: Koravadi ¶ 12; when the vehicle is approaching that location, the system knows to shut off the external air intake. The system may shut off the external air intake a predetermined distance before the location at which the input was actuated, such as one mile before or half a mile before the vehicle arrives at that location, so that the external air intake is closed before the bad odors can enter the vehicle, see at least: Koravadi ¶ 13),
wherein the measures in the subject transportation vehicle are cancelled in response to the subject transportation vehicle having traveled the predefined distance from the extent of the particular odor nuisance (“If the vehicle travels the same route multiple times and if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location and automatically close or shut off the external air circulation function before the vehicle arrives at the patch or segment… After passing the patch or route segment associated with a bad odor the HVAC controller can automatically revert back to the original user setting… Optionally, the system may learn an exit area where an occupant of the vehicle may actuate a second user input (such as actuating a different input or button or actuating the same input a second time), whereby the system learns a location at which it is safe to re-open the external air intake.” See at least Koravadi ¶¶ 12-13).
Koravadi fails to teach the following features. However, these features are taught by MacNeille: wherein the collected data is swarm data from a plurality of swarm transportation vehicles in the surrounding area of the route of the subject transportation vehicle (particulate data 178 information received from vehicle 102-A and 102-B (collectively vehicles 102), see at least: MacNeille ¶ 29), the swarm data relating to one or more odor nuisances detected by each swarm transportation vehicle (particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: MacNeille ¶ 4; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: MacNeille ¶ 25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koravadi with the aforementioned features of MacNeille in order to expand the quantity of odor nuisance information available to the subject transportation vehicle for use. This would allow the subject transportation vehicle to determine areas of bad odor in areas which have not been previously traveled and could increase the accuracy of odor area determination.
The combination of Koravadi in view of MacNeille fails to teach the following feature. However, this feature is taught by Hattori: wherein areas of dense traffic are identified as locations of odor nuisance (The traffic congestion status (traffic information), the weather information, and the atmospheric information are acquired by, for example, the center 40 and reflected in the odor map of the storage unit 43; see at least: Hattori ¶ 72. For example, traffic congestion occurs around the shopping center (SC), the R station, and the S station, and the exhaust gas concentration (detected by the outside air state detection unit 22) is rising. Therefore, the contamination index of the vehicles (104, 105, 107 to 109) traveling near the SC and R stations is indicated by ●; see at least: Hattori ¶ 68. The magnitude relationship of the contamination index of these symbols is ○ ⟨ ■ ⟨ ●; see at least: Hattori ¶ 65 and FIG. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi and MacNeille with the aforementioned feature of Hattori in order to identify areas of high gas exhaust concentration when mapping the pollution index for an area (see at least Hattori ¶ 68).

Claims 12-14 are rejected under the same rationale, mutatis mutandis, as claims 4-6 above, respectively.

Claims 16-18 are rejected under the same rationale, mutatis mutandis, as claim 8 above.
Allowable Subject Matter
Claims 7 and 19-20 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662